Citation Nr: 9934038	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  93-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected residuals of low back injury, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder, assigning a 10 percent disability rating.  
Subsequently, in a February 1991 decision, the RO granted an 
increased disability rating, to 20 percent, for the veteran's 
low back disorder, effective the date of his original claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected low back disorder is 
manifested by complaints of constant pain in the low back 
with a sensation of left leg pain, mild loss of the lumbar 
lordosis, mild tenderness to palpation, muscle spasm, with 
range of motion of 80 degrees of flexion, 20 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
20 to 25 degrees of right and left rotation.   

3.  From a functional standpoint, the veteran has complaints 
of pain on all motion, incoordination, and easy fatigability.  
He reports difficulty getting out of bed, and with prolonged 
standing and walking.

4.  The veteran's low back disorder does not involve 
intervertebral disc syndrome.

5.  Manifestations of severe lumbosacral strain or severe 
limitation of lumbar range of motion are not currently 
exhibited, nor were such manifestations shown at any time 
during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for an increased original disability rating for 
service-connected residuals of low back injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes (DC) 5285-5295  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran established 
service-connection for residuals of a low back injury and 
appealed the initial grant of less-than-complete benefits.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he or she has established a well-grounded claim).

It is noteworthy that, as stated above, the RO granted the 
veteran a 20 percent disability rating in a February 1991 
decision.  In that decision, the RO informed the veteran that 
this grant represented a "total grant of the issue on 
appeal."  Consequently, it construed the current claim as a 
new claim seeking entitlement to an increased disability 
rating.  However, the Board finds that the veteran's appeal 
originates from his initial claim for service connection, 
dated in January 1990.  He properly perfected an appeal of 
the RO's May 1990 decision on that claim and the claims file 
contains no withdrawal of that appeal by him.  See AB v. 
Brown, 6 Vet. App. 35, 38  (1993) (The law provides that a 
veteran is generally presumed to be seeking the maximum 
available benefit and his or her appeal remains in 
controversy where less than maximum benefit is granted.).  
Although AB v. Brown was decided subsequent to the RO's 
February 1991 rating decision, the pertinent regulatory 
provisions remain unchanged and support the conclusion of AB 
v. Brown.  See 38 C.F.R. § 19.123(b)  (1990) ("Following 
receipt of the substantive appeal, the agency of original 
jurisdiction will certify the case to the Board of Veterans 
Appeals."); § 19.125(c)  (1990) ("The agency of original 
jurisdiction may not withdraw a notice of disagreement or a 
substantive appeal after filing of either or both.").

Because the veteran's claim is well-grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
this case has been before the Board on 2 prior occasions, at 
which times it remanded the case back to the RO to ensure 
full evidentiary development.  The veteran was requested to 
provide any additional, pertinent medical information and was 
provided several VA orthopedic examinations.  His service 
medical records are of record and he was provided a personal 
hearing.  The Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Overall, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records do not note any low back disorders 
upon the veteran's entrance into active duty, according to a 
June 1988 enlistment medical examination report.  A November 
1988 emergency care record shows that he was seen for low 
back pain after lifting a heavy bag.  He walked slowly and 
had decreased range of motion of the back at L4-L5.  There 
was tenderness and muscle spasm of the low back.  Assessment 
was low back pain.  A follow-up record indicates that there 
was no radicular symptoms and that X-rays appeared normal.  A 
December 1988 outpatient note reflects that the veteran had 
continued low back pain with pain in both legs.  There was 
swelling in the lower back area.  Assessment was lumbar 
spasm.  An associated physical therapy clinic record 
indicates that his back had minimal objective symptoms, was 
probably musculoskeletal in nature, and was not severe.

A December 1988 Medical Board report reflects that a bone 
scan of the veteran's low back was negative.  Physical 
examination revealed normal reflexes, motor strength, and 
sensation.  Overall, the examination was normal.  A computed 
tomography (CT) of the lumbosacral spine was also normal.  
Diagnosis was low back pain, no etiology.  The report notes 
that the veteran was admitted in December 1988 for low back 
pain and developed an umbilical hernia during his 
hospitalization.  Surgery on the hernia was performed and the 
veteran was discharged from the hospital in January 1989.

The veteran was administratively separated from service in 
January 1989 for behavioral and attitudinal problems.  He 
exercised his option not to undergo a separation medical 
examination.

Subsequent to service, private chiropractor records from 
February 1990 show treatment for low back pain.

A March 1990 VA examination report shows that the veteran 
complained of on-and-off low back and left leg pain.  He 
reported medical history of being hospitalized for 66 days 
due to his back problems, that CT scans were performed, and 
that he was told that he had a herniated disc with pinched 
nerve or some other type of abnormality.  Physical 
examination revealed normal gait with great deal of guarding, 
ability to walk on heels and toes, palpable mid-lumbar muscle 
spasm, and limitation of range of motion.  Straight leg 
raising elicited pain.  Deep tendon reflexes were active and 
equal.  There was no weakness in flexion of the feet.  There 
was no motor or sensory loss in the legs.  Diagnosis was 
herniated nucleus pulposus, by history and without X-ray 
confirmation.

A July 1990 VA medical note reflects that the veteran needed 
10 days bed rest due to his back.

A November 1990 private prescription note indicates that the 
veteran had a disc problem in his lower back.

Statements from a fellow employee are dated in June 1990 and 
November 1990.  They indicate that the veteran had low back 
pain at work, had difficulty lifting heavy items, and missed 
several days of work due to back problems.  A December 1990 
employer letter indicates that he was terminated due to 
disability restrictions.

The veteran appeared for a personal hearing at the RO in 
November 1990.  During the hearing, he testified that he had 
constant pain in his low back, hip, and left leg.  He 
reported muscle spasms, weakness in his left foot, difficulty 
getting out of bed, and pain on motion.

In August 1991, the RO received VA outpatient records dated 
from June 1990 to July 1991.  These records show intermittent 
treatment for low back pain.  A July 1990 X-ray report 
revealed a normal lumbar spine.  An August 1990 
electromyography (EMG) and nerve conduction study were normal 
with no evidence of lumbosacral motor radiculopathy.  A 
February 1991 record shows that the veteran exhibited marked 
weakness in the left leg, although no atrophy of that leg was 
noted and he ambulated with no evidence of left leg weakness.  
He also complained of pain during the examination, but did so 
without flinching or change in expression.  Assessment was 
"puzzling presentation of [low back pain]."  A March 1991 
myelogram and lumbar CT were normal.

A September 1991 VA examination report shows that the veteran 
complained of low back and left leg pain, as well as neck, 
right knee, left hand, and bilateral feet pain.  The veteran 
appeared with an exaggerated limp of his left lower extremity 
and wearing a large knee brace.  He provided a very vague 
medical history and complained of aches all over his body in 
a nonspecific fashion.  He appeared to be highly unmotivated.  
Medical history was significant for multiple clinical tests, 
including myelogram, X-rays, CT, and EMG, all of which were 
within normal limits.  On objective examination, he had a 
distinct limp and was unable to perform heel and toe walking 
and squatting.  There were no muscle spasms, no sciatic nerve 
tenderness, normal reflexes, and no atrophy of the lower 
extremities.  Sensation appeared slightly diminished on the 
left.  Range of motion was "essentially nil," which was not 
meaningful because the veteran was so unmotivated.  Strength 
in the left leg was difficult to assess because of his 
inability to be motivated.  Diagnosis with respect to the 
lumbosacral spine was "status post injury, by history, 
healed and resolved, with insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof."

Employer statements from February 1992 and April 1992 
indicate that the veteran was unable to perform his duties 
due to back problems and that he was terminated for inability 
to handle the job.

An August 1992 private physician's statement reflects that 
the veteran had a loss of range of motion of the lumbar spine 
and symptomatic expression on palpation of L5-S1.  Diagnosis 
was lumbosacral syndrome.

In September 1992, the RO received additional VA outpatient 
records dated from July 1991 to July 1992, which show 
additional complaints of and treatment for low back problems.

A July 1993 VA X-ray report reveals that the veteran had a 
normal lumbar spine.

A June 1994 VA magnetic resonance imaging (MRI) report shows 
a normal lumbar spine.

An October 1995 VA EMG report reveals no evidence of lumbar 
radiculopathy or peripheral neuropathy.

An October 1995 VA examination report reflects that the 
veteran's lumbar spine had mild, left-sided muscle spasm and 
tenderness, as well as a mild loss of lumbar lordosis.  Range 
of motion was 95 degrees of flexion, 25 to 30 degrees of 
extension, 40 degrees of right and left lateral flexion, and 
35 degrees of right and left rotation.  Motions were 
performed in a painful fashion.  Straight leg sign was 
negative.  Strength and sensation in L4-S1 was normal.  X-
rays were normal.  Impression was lumbar strain.  The 
examiner remarked that his condition was a strain-type 
pattern primarily involving the musculature.  Severity was 
mild to moderate.  Limitation of range of motion was mild to 
moderate, including mild to moderate disability due to pain.  
Neurological examination revealed strength, sensation, 
coordination, gait, and reflexes were within normal limits.  
Assessment was paraspinal spasms of the lower back with no 
radicular or neurologic abnormalities evidenced on 
examination.  Addendum reflects that X-rays, myelogram, and 
MRI were reviewed and all were completely normal.

The most recent medical evidence is an April 1998 VA 
examination report.  It indicates that the veteran was seen 
in October 1995 and that his history and complaints were 
unchanged.  The veteran reported flare-ups 2 to 3 times per 
month when attempting to lift or bend, as well as feelings of 
incoordination and easy fatigability.  Physical examination 
revealed mild loss of lumbar lordosis.  Range of motion was 
80 degrees of flexion, 20 degrees of extension, 20 degrees of 
right and left lateral flexion, and 20 to 25 degrees of right 
and left rotation.  All motions caused slightly increased 
pain.  There was no atrophy of the paralumbar muscles, but 
there was some mild tenderness.  Physical examination of 
straight leg raising, reflexes at the knees and ankles, 
Babinski's sign, motor function of the low extremities, and 
Goldthwait's sign were negative.  Diagnosis was chronic 
lumbosacral spine strain.  The examiner remarked that, in 
terms of functional loss, there was an additional 10 degree 
range of motion loss due to pain on motion and easy 
fatigability.  Overall, limitation of motion was slight.  It 
was opined that the veteran did not suffer from 
intervertebral disc syndrome.  He had a lumbosacral strain 
with characteristic pain on motion, muscle spasm, increased 
pain with range of motion, and subjective complaints 
consistent with strain.  The examiner stated that the 
manifestations of his disability were mild to moderate and 
that the veteran should be able to perform most of the tasks 
of a civil occupation other than heavy lifting or bending.  
X-rays were normal.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
It must be noted that the pyramiding of various diagnoses of 
the same disability is prohibited.  38 C.F.R. § 4.14  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In its May 1990 rating decision, the RO rated the veteran's 
service-connected residuals of low back injury pursuant to DC 
5295 of the Rating Schedule.  38 C.F.R. § 4.71a, DC 5295  
(1999).  That code specifically pertains to lumbosacral 
strain which, according to the medical evidence, best 
describes the current pathology.  The examiner from the 1998 
VA examination report specifically opined that the veteran's 
disability was a lumbosacral strain type condition.

DC 5295 authorizes a noncompensable disability rating for low 
back strain "[w]ith slight subjective symptoms only."  A 10 
percent rating requires a disability "[w]ith characteristic 
pain on motion."  A 20 percent rating requires a lumbosacral 
strain "[w]ith muscle spasm on extreme forward bending, loss 
of lateral spine motion unilateral, in standing position."  
A maximum 40 percent rating is authorized for "severe" 
strain "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. § 4.71a, DC 5295  (1999).

In this case, the Board finds that the veteran's low back 
disability most closely reflects its current 20 rating.  
Specifically, the veteran's lumbar strain disability is 
objectively manifested by mild loss of the lumbar lordosis, 
mild tenderness to palpation, muscle spasm, and decreased 
range of motion.  Most recently, range of motion was 80 
degrees of flexion, 20 degrees of extension, 20 degrees of 
right and left lateral flexion, and 20 to 25 degrees of right 
and left rotation.  Subjectively, there is constant pain in 
the low back with a sensation of left leg pain.  From a 
functional standpoint, see DeLuca v. Brown, supra, the 
veteran has complaints of pain on motion, incoordination, and 
easy fatigability.  Most recently, the 1998 VA examiner 
stated that his pain on motion was equivalent to an 
additional 10 degrees loss of all ranges of motion.  The 
veteran reported difficulty getting out of bed and with 
prolonged standing and walking.  Overall, the veteran's 
disability, with consideration of loss of range of motion and 
all functional impairment, was opined to be "mild to 
moderate."  These symptoms and manifestations most closely 
reflect the current 20 percent rating under DC 5295, which is 
assigned to lumbosacral strain with more than just 
characteristic pain on motion, but also with muscle spasm and 
loss of lateral spine motion.  38 C.F.R. § 4.71a, DC 5295  
(1999).

The veteran's lumbosacral strain is not currently manifested 
by "severe" disability.  As stated above, recent medical 
opinion indicates that it is "mild to moderate."  Moreover, 
there is no listing of the whole spine to the opposite side, 
only a mild listing to the left.  Goldthwait's sign is 
negative, not positive.  There is only mild to moderate 
limitation of forward bending, not "marked" limitation.  
There is no evidence of any osteoarthritic changes, narrowing 
of joint space, or abnormal mobility on forced motion.  Every 
significant clinical examination, including myography, MRI, 
CT, EMG, and nerve conduction studies have been normal, with 
no evidence of disc disease or radiculopathy.  Overall, the 
evidence does not support the next higher, and maximum, 
schedular rating of 40 percent under DC 5295.

The Board notes that the RO rated the veteran's low back 
disorder under DC 5299-5293 in the past, indicating that it 
is an unlisted back disorder rated by analogy to 
intervertebral disc syndrome.  38 C.F.R. §§ 4.27, 4.71a, DC 
5293  (1999).  According to MRI, CT, and all of the clinical 
evidence, as well as a recent medical opinion, the veteran's 
back disorder does not involves intervertebral disc syndrome.  
Sensory and neurological examinations have been completely 
normal, with no evidence of radiculopathy.  Thus, the Board 
concludes that a rating under DC 5293 is not appropriate; his 
disability more closely reflects lumbosacral strain.  
38 C.F.R. § 4.20  (1999) ("When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.").  The Board recognizes that a 
diagnosis of herniated nucleus pulposus was made in a March 
1990 VA report.  However, that diagnosis was based solely on 
history provided by the veteran.  At the time of that 
examination, the veteran informed the examiner that he 
underwent CT of low back and was told that he had a herniated 
disc.  That was inaccurate history.  Every CT study was 
normal and no prior medical records show a diagnosis of 
herniated disc.  Similarly, while a private physician 
apparently informed the veteran that he had a "disc 
problem" in November 1990, that information is merely a 
handwritten note on a prescription form; it provides no basis 
for that diagnosis.  The Board finds it of no probative 
value, especially in light of the approximately 10 years of 
more recent medical evidence in the claims file indicating no 
disc problem.

The veteran's back disorder may alternatively be rated 
pursuant to DC 5292, for limitation of range of motion of the 
lumbar spine.  DC 5292 authorizes a disability rating in 
excess of 20 percent for "severe" limitation of lumbar 
range of motion.  38 C.F.R. § 4.71a, DC 5292  (1999).  Here, 
the veteran's range of motion was most recently 80 degrees of 
flexion, 20 degrees of extension, 20 degrees of right and 
left lateral flexion, and 20 to 25 degrees of right and left 
rotation.  It was noted that, based on functional impairment, 
his back condition reflected an additional 10 degrees of loss 
of range of motion in all planes.  Overall, his limitation of 
range of motion was "mild to moderate."  Neither the 
objective range of motion test results, supplemented by 
additional functional impairment, nor the recent VA 
physician's opinion, suggests that the veteran had "severe" 
limitation of range of motion.  In fact, both refute that 
conclusion.  Thus, the veteran does not have limitation of 
range of motion warranting a rating in excess of 20 percent 
under DC 5292.  Id.

The medical evidence also does not show that the veteran's 
back disorder involves residuals of fractured vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis (DC 5289).  38 C.F.R. § 4.71a  (1999).  Thus, these 
DCs are not applicable in this case.   

Overall, the Board finds that the evidence most closely 
supports the current 20 percent rating for the veteran's low 
back strain.  38 C.F.R. § 4.7  (1999).  Although the Board 
finds that DC 5295 is the most appropriate DC under which to 
rate his disability, the Board finds no diagnostic code for 
back disabilities under the Rating Schedule, and no 
functional effects, that would entitle the veteran to a 
higher rating.  The Board concludes that the evidence 
regarding this issue is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 U.S.C.A. § 5107(b)  (West 1991).

The Board notes that the veteran appealed the initial 
assignment of a 20 percent disability rating.  This 
necessitates that the Board consider not only whether he is 
currently entitled to an increased disability rating, but 
also whether or not he was entitled to an increased 
disability rating at any time since the effective date of the 
initial grant of service connection, even if only 
temporarily.  Fenderson v. West, 12 Vet. App. 119, 126 
(separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings) (citations omitted); see 38 C.F.R. §§ 3.400, 3.500  
(1999).  Here, the Board finds no evidence that the veteran's 
service-connected residuals of low back injury warranted a 
disability rating in excess of 20 percent at any time during 
the pendency of this appeal, even if only temporarily.  No 
evidence shows symptoms of a "severe" lumbosacral strain 
(DC 5295); "severe" limitation of lumbar range of motion 
(DC 5292); or any other back disorder warranting a rating in 
excess of 20 percent.  In making this determination, the 
Board acknowledges that the September 1991 VA report 
indicates that the veteran's lumbar range of motion was 
"essentially nil."  However, it was specifically remarked 
that that finding was "not meaningful because the veteran 
was so unmotivated."  In fact, that report provides no 
diagnosis, indicating that any back injury had healed and 
resolved and that there was insufficient clinical evidence to 
permit any diagnosis of a low back disorder.  Therefore, the 
Board finds that that evidence does not support an increased 
disability rating, even if temporarily.  Overall, his 
disability is not entitled to a "staged rating."  See 
Fenderson v. West, 12 Vet. App. 119, 126  (1999).

In light of the above, the veteran's claim must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased original disability rating for 
service-connected residuals of low back injury is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

